Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: Figure 5 is a method flow chart; while the various steps have number labels they lack a brief text description of the step. A brief text description/label for each step should be provided, e.g. 102 could be labelled “drive along road surface”, 104 could be labelled “detect dynamic parameters”, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
As a note to the applicant, currently the hydroplaning detection/nature of the applicant’s invention isn’t strongly claimed/actually required by the BRI claims. While the independent claims mention that the dynamic parameters is “indicative” of hydroplaning, that is not the same as an invention recognizing that it is hydroplaning/about to hydroplaning. As a hypothetical example, if a invention where to disclose the detection of sliding of the vehicle on the road (and then regulation of downforce in response to this) this sliding would be a parameter “indicative” of hydroplaning, as during hydroplaning a vehicle would slide, even if the hypothetical document/invention doesn’t ever mention/recognize hydroplaning, water on the road, or other conditions which would lead to hydroplaning. Further that the downforce regulation is “to mitigate the hydroplaning of the vehicle” similarly doesn’t actually require any explicit teaching of “hydroplaning” as the current language of “to mitigate the hydroplaning” reads as an intended use. Currently the “to mitigate the hydroplaning” reads as an intended use, thus a hypothetical piece of prior art merely needs to be capable of the downforce modulation, that it actually disclose hydroplaning/that the downforce modulation is to mitigate hydroplaning isn’t required.
	Strong language regarding the hydroplaning, such as “determining if the vehicle is hydroplaning based on the dynamic parameter” and then in response to the parameter regulating the downforce would better capture the inventive concepts/use of the applicant’s disclosed invention and require that a hypothetical invention recognize/explicitly disclose hydroplaning to anticipate/render obvious the applicant’s claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10102633 A1, “Vehicle With Several Turning Stabilizers Has Control Unit With Regulator”, Schick et al.	
	Regarding Claim 1, Schick teaches “, the system comprising: an adjustable aerodynamic-aid element mounted to and configured to generate a selectable downforce on the vehicle body in response to a movement of the ambient airflow relative to the vehicle body; a mechanism configured to vary a position of the adjustable aerodynamic-aid element relative to the vehicle body and thereby regulate the downforce; ”( [0007] “According to the invention, this is a motor vehicle with several swiveling stabilizing fins and a control unit for Processing of driving state parameters and for specifying Control variables provided for the stabilizing fins, in which the control unit for specifying the manipulated variables under consideration adjustment of an actual yaw rate of the motor vehicle Controller.” Here teaches the control of the fins, inherently teachings a “mechanism” to adjust their forces, fins by their very nature work by generating a force based on relative movement of ambient air. As to this force being a downforce, [0027-0028] “In a development of the invention it is provided that the stabilizer lization fins are movable in the vertical direction. This allows the stabilizing fins at high speeds reduced, for example, or when maneuvering be driven into the vehicle floor in the field. For example, the stabilizing fins below the front bumper are arranged where higher flow dizziness occur, the effect of stabilization Increase fins on driving behavior. The stabilizing fins  can be moved, rotated, for example or foldable.”);” ; at least one sensor arranged on the vehicle and configured to detect a vehicle dynamic parameter indicative of hydroplaning ”([0008] “This way there is no steering intervention or brake intervention transverse guidance of the vehicle is possible, for example by the dynamic driving behavior when steering angle jumps in the sense an increased damping of yaw movements is corrected. A compensation of cross wind influences as well as an automatic one Tracking can also be achieved. An actual greed Speed is measured using a known yaw rate sensor determined. Since the effect of the stabilizing fins with the Vehicle speed increases, especially at high Ge speed when braking and steering interventions are critical are influencing driving behavior can be achieved. The correction forces generated by the stabilizing fins are independent of the road conditions, so for example at Aquaplaning and black ice improvements can be achieved. “ Here teaches sensing of steering angle/yaw movements for improving aquaplaning improvement control, i.e. the sensor inputs relate to/indicate aquaplaning  [0010-0011] “In a development of the invention it is provided that the tax device for determining a target yaw rate of the vehicle taking into account the current vehicle speed and the current steering wheel angle and / or Lane data and a controller with the actual yaw rate as Control variable and the target yaw rate as a reference variable having. This way, by adjusting the stabilization driving dynamics control can be achieved. A Setpoint determination for the yaw rate takes place at for example based on a map, a reference model and / or a tracking controller.” Here is more teachings for sensor inputs);” and an electronic ([0012] “In a development of the invention it is provided that the controller outputs a positioning force for the stabilizing fins. to A force regulator can adjust the stabilizing fins be provided with the actuating force as a reference variable.” Here gives a determining/outputting of a position for the fins); ”and set the adjustable aerodynamic-aid element to the target position via the mechanism to regulate the downforce on the vehicle body and mitigate the hydroplaning of the vehicle”([0008] “An actual greed Speed is measured using a known yaw rate sensor determined. Since the effect of the stabilizing fins with the Vehicle speed increases, especially at high Ge speed when braking and steering interventions are critical are influencing driving behavior can be achieved. The correction forces generated by the stabilizing fins are independent of the road conditions, so for example at Aquaplaning and black ice improvements can be achieved. The Driving behavior can be changed by changing the control characteristics and / or a change in the setpoint specification is set, for example between oversteering, understeering and neutral Driving behavior.  “ Here gives the stabilizing force for control during aquaplaning, i.e. mitigation of aquaplaning)
	Claims 8 and 15 are a vehicle and method claim versions of the system claim 1. The internal elements of the claims are equivalent to each other in terms of scope of the claims. As Schick teaches a vehicle implemented system. Schick abstract “Vehicle has several turning stabilizers (12) and a control unit (14) to process travel state parameters and set the stabilizers accordingly. The control unit has a regulator (26) intended to maintain an actual yaw velocity. The regulator may regulate the actual acceleration. The control unit may have a device to set an intended yaw velocity.” And that the system is implemented/uses a vehicle computer system “In this way, a motor vehicle can be retrofitted and be repaired. The connection of the control unit and / or the Actuators take place, for example, via a power CAN bus vehicle.” Schick is equally applicable to a vehicle with it and/or a method using it as it is to a generalized system. Thus the grounds of rejections for claims 8 and 15 are identical to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 9, 12 and 16, and 18 are rejected under 35 U.S.C. 103 as obvious over Schick et a in view of view of EP 0591930 A1, “Hydroplaning Detecting System”, Keiyu et al.
	Regarding Claim 2, while Schick does teach sensor recognizing dynamic parameters of the vehicle for controlling/aiding in control of the vehicle during hydroplaning by using aerodynamic bodies on the vehicle. 
	Schick doesn’t disclose the gradient detection of wheel speed of the front and rear wheels.
	Keiyu et al discloses the determination of a front and rear wheel gradients and then using a comparison of those gradients to determine if a vehicle is aquaplaning. If those (Abstract: “A hydroplaning detecting system for detecting hydroplaning with respect to a motor vehicle has a reference pattern storing unit for storing a predetermined typical reference pattern of variations of the rotational speed of wheels of the motor vehicle when the motor vehicle is suffering hydroplaning, a comparing unit for comparing a pattern of variations of the actual rotational speed of the wheels with the reference pattern supplied from the reference pattern storing means, and generating an output signal indicative of the degree to which the compared patterns are close to each other, and a determining unit for determining that the motor vehicle is suffering hydroplaning if the degree represented by the output signal from the comparing means is in excess of a predetermined threshold”. This “pattern” is the gradient, shape, of the velocity of the wheels” that these sensors are on both the front and rear wheels is taught in Column 3, lines 39-46, “The detecting means may comprise a pair of sensors for detecting the rotational speeds, respectively, of front and rear wheels of the motor vehicle, the determining means comprising means for, if the degree to which the pattern of variations of the rotational speed of the front wheels when the front wheels run over a given point and the predetermined pattern are close to each other is in excess of the predetermined threshold, monitoring the pattern of variations of the rotational speed of the rear wheels when the rear wheels run over the given point for determining whether the motor vehicle is suffering hydroplaning.”)
	It would have been obvious to one of ordinary skill in the art to modify Schick et al to use the aquaplaning detection system and method disclosed by Keiyu. One would be motivated to make this combination based on the KSR rational “Combining Prior Art Elements According 
	Regarding Claim 5, modified Schick teaches “The system according to claim 2, wherein the electronic controller is additionally configured to: determine a proportion of the gradient of the speed of the front wheel to the gradient of the speed of the rear wheel; compare the determined proportion of the gradient of the speed of the front wheel to the gradient of the speed of the rear wheel to a second calibratable limit value;”( Keiyu Column 16, lines 34-column 17, line 7, ‘”Therefore, when a temporary determination is made with the front wheels, the hydroplaning detecting system 140 compares the pattern of variations of the rotational speed of the front wheels at the time the temporary determination is made with the pattern of variations of the rotational speed of the rear wheels at the time the rear wheels run over the point where temporary determination has been made with the front wheels. If the degree to which the compared patterns coincide with each other is high, then the hydroplaning detecting system 140 determines that the motor vehicle is running over a step, a bump, or rough terrain, and cancels the temporary determination. If the degree to which the compared patterns coincide with each other is low, then the hydroplaning detecting system 140 generates an output signal indicative of hydroplaning that is occurring or about to occur. In the first and second embodiments, the degree to which the actual and reference patterns coincide with each other is determined based on the calculated inner products. However, the degree to which the actual and reference patterns coincide with each other may be determined by the convolution of integrals of the actual and reference patterns. The pattern comparing means 120, 140 first effect comparisons with respect to the front wheels and then effect comparisons with respect to the rear wheels. However, the pattern comparing means 120, 140 may effect comparisons with respect to all the wheels at all times.” Here teaches comparison of the front wheel gradient to the back wheel gradient to determine the difference, when they do not correspond, i.e. the difference in the gradients is greater than a threshold value the vehicle is hydroplaning (as opposed to going over a bump or similar) );” and set the adjustable aerodynamic-aid element to the target position when the determined difference between the gradient of the speed of the front wheel and the gradient of the speed of the rear wheel is greater than the first calibratable limit value.”(Schick [0012] “In a development of the invention it is provided that the controller outputs a positioning force for the stabilizing fins. to A force regulator can adjust the stabilizing fins be provided with the actuating force as a reference variable.” Here gives a determining/outputting of a position for the fins and from 0008] “This way there is no steering intervention or brake intervention transverse guidance of the vehicle is possible, for example by the dynamic driving behavior when steering angle jumps in the sense an increased damping of yaw movements is corrected. A compensation of cross wind influences as well as an automatic one Tracking can also be achieved. An actual greed Speed is measured using a known yaw rate sensor determined. Since the effect of the stabilizing fins with the Vehicle speed increases, especially at high Ge speed when braking and steering interventions are critical are influencing driving behavior can be achieved. The correction forces generated by the stabilizing fins are independent of the road conditions, so for example at Aquaplaning and black ice improvements can be achieved. “ Here is known that hydroplaning is one cause/prupose for controlling the fins. Thus the logic naturally flows that in the combination where Keiyu is teachings the hydroplaning recognition (wheel speed gradient comparisons) that in response to Keiyu detecting the hydroplaning Schick then controls the fins in response to this determination (i.e. fins are actuated/moved in response to the difference threshold being too great/the vehicle is hydroplaning)
	Claims 9, 12 and 16, and 18 are vehicle and system claims versions of claims 2 and 5. As both Schick and Keiyu are vehicle implemented inventions they are equally applicable to methods and vehicles as they are to system claims. The internal elements of claims 9/12 and 16/18 are equivalent to claims 2 and 5 in terms of their scope. As such the grounds for rejection for claims 9 and 12 and 16 and 18 are identical to claims 2 and 5 above. Claims 9 and 16 have the same grounds as claim 2 and claims 12 and 18 have the same grounds as claim 5.
Allowable Subject Matter
Claims 3-4, 6-7 and 10-11, 13-14, and 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding Claim 3 (and 13/17), no prior art was found to teach that when the braking torque is less than an calibrated threshold value that the aerodynamic body is set to the “target position”; particularly that the target position is a position to “regulate” downforce, i.e. a deployed/active position when the brake torque is less than a threshold.
	Generally speaking, in the prior art aerobraking of cars/ground vehicles using adjustable spoilers is known, wherein the spoiler is deployed/adjusted based on the brake pedal position (e.g. EP 2631161); however applicant’s claims vary in that in the context of standard aerobraking spoilers the spoiler/wing is set to a “target position” when the braking torque/demand is above a threshold/demand level. However in applicant’s claim such a threshold isn’t reached due to the hydroplaning of the vehicle reducing the brake torque on the wheels since they are sliding; (i.e. if a parameter “indicative” of hydroplaning is being detected then by extension the braking torque levels of the wheel would be reduced). As such these standard aerobraking type inventions, while at first appearing to be the same/render obvious applicant’s claim 3 would actually render the invention non-functioning in that the spoiler wouldn’t deploy/adjust based on how claims 1, and 2 define the “target position”.

	Claims 4 and 11 are depend on claims 3 and 10 respectively, thus they have the same allowable subject matter.
	Regarding Claim 6, 13 and 19 no prior art was found to teach the detecting/monitoring of the proportion of the front to rear wheel velocity gradients; EP 0591930 A1, “Hydroplaning Detecting System”, Keiyu et al while teaching the comparing of front and rear wheel velocity behaviors to each other to determine if the vehicle is aquaplaning there is no teaching/ suggestion that this comparing means is checking a proportion of the first to second gradients. EP 0674179 A2, mentions looking at the variation of a velocity gradient to determine if hydroplaning is occurring, however that again isn’t the same as proportioning the gradients of a front and rear wheels.
	Regarding Claim 7, 14, and 20 no prior art was found to teach taking the difference between a wheel speed and an overall vehicle speed and then dividing it by the overall speed to establish a comparative value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H04131587 U; JP H05105059 A; US 5765119 A; WO 0102235 A1; CN 1634720 A; DE 102005021832 A1; FR 2897038 A1; JP 2007253929 A; DE 202008009704 U1; JP 2010143530 A; US 20110181072 A1; EP 2631161 A1; US 8979102 B1; US 20170057566 A1; US 20170088200 A1; US 20170158259 A1; US 10189513 B2; US 20200385070 A1; US 9333994 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661